Title: Thomas Barclay to the American Commissioners, 11 August 1786
From: Barclay, Thomas
To: American Commissioners



Gentlemen
DAralbeyda 11th. Aug. 1786.

I arrived here today and shall Continue my Journey to Tangiers Early in the morning. The Plague being at Constantina occasions a Rigorous Quaranteen of 40 days (from Barbary) in Spain.—I shall therefore Endeavor to get into Ceuta which being in the hands of the Spaniards is an Exception to the above remark and I think the Quaranteen from thence is only twelve days.
The Treaty shall be forwarded with all Expedition as soon as I arrive in Europe, and in the mean time I am Gentlemen Your very Obed. Serv.,

Thos. Barclay

